Citation Nr: 1120754	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2. Entitlement to service connection for high cholesterol.

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide exposure.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to October 1968.

This matter is before the Board of Veteran's Affairs (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The issue of entitlement to service connection for diabetes mellitus, type II, to include herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Hypertension is not shown by the competent medical evidence to be linked to a disease or injury in service or any herbicide exposure during service; it was not manifested within the first post-service year.

2. High cholesterol is a laboratory finding and not a disability for which service connection can be granted.


CONCLUSION OF LAW

1. Hypertension was not incurred in or aggravated by active military service and it may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. A disability manifested by high cholesterol was not incurred in or aggravated by active military service, and it is not proximately due to or the result of a service connected disability; nor may it be presumed to have been incurred in service.   38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.   He was also asked to submit evidence and information in his possession to the RO.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

While the Veteran was not provided with VA examinations in connection with his claims of service connection for hypertension and high cholesterol, the Board finds that a remand for a VA examination is not required when, as in this appeal, the service records are negative for the claimed disorders and the post-service record is negative for the claimed disorders for decades after the Veteran's separation from active duty.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the evidence of record does not establish that the Veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim and therefore VA does not have an obligation to provide the claimant with such an examination or obtain an opinion because "a medical examination or opinion generally could not fill the gap left by the other evidence in establishing a service connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history).

In addition, as will be discussed below, high cholesterol is not a disability for VA rating purposes and there is no evidence of record to suggest a possible connection between the Veteran's hypertension and military service.  As such, a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when there is evidence of both a current disability and an indication that the disability or symptoms may be associated with military service).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, VA has obtained post-service treatment records which consist of the Veteran's outpatient treatment with VA and private treatment records which have been incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a chronic disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the Veteran's military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including hypertension, when such are manifested to a compensable degree within the initial post-service year. See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

For the showing of chronic disease in service there are required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (Court) has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hypertension to include as due to herbicide exposure

The Veteran contends that he has hypertension as a result of his military service.  In particular, he believes that his hypertension was either caused by herbicide exposure.  The Board will also consider whether the Veteran's hypertension was directly caused by his time in service.  However, for the reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim under all theories of service connection.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

However, the exclusive list of diseases which are covered by this presumption are: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

There is no dispute that the Veteran provided honorable military service, however, hypertension is not one of the exclusive diseases that is presumptively linked to herbicide exposure.

Therefore, presumptive service connection is not available for hypertension as directly due to Agent Orange exposure, because it is not a listed disease and the Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

In order for a claim to be granted on a direct basis, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.

As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.  Unfortunately, this too fails to show that service connection is warranted for hypertension.

The Veteran's service treatment records do not indicate that he was treated for hypertension during his military service.  Of particular relevance, his blood pressure was recorded as 136/78 at his entrance examination in March 1965.  There is no indication that he was on medication for high blood pressure while on active duty.  In addition, the Veteran's blood pressure during the August 1968 separation examination was 114/66.  

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2010).  As such, the evidence demonstrates that the Veteran did not suffer from chronic hypertension at the time of his separation active military service.

According to the post-service treatment records, the first recorded treatment for hypertension was in May 2006 by Dr. L. A. Sukienik, the Veteran's private physician, who stated the Veteran was doing well with his current medications and treatment.  The Veteran's blood pressure at this time was 124/80.  The records indicate the Veteran continuously received treatment for hypertension.  There are, however, no medical opinions from either the Veteran's private physician or VA physician which state the Veteran's hypertension is etiologically related to service.

Although the exact date of his diagnosis of hypertension is unclear, the Veteran does not allege it was within one year of separation from service.  Notably, according to the original claim filed in October 2008, the Veteran stated his disability began in 2006.  Regardless of the exact date hypertension was diagnosed, the fact remains that the nearly four decade passage of time between the Veteran's separation from active duty and the onset of hypertension provides highly probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

To the extent that the Veteran believes that his hypertension was caused by his time in service, he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his opinion is insufficient to provide the requisite nexus between his hypertension and his time in service and the evidence does not support service connection for hypertension on a direct basis.

Therefore, the Veteran's claim for service connection for hypertension, whether claimed on a direct and presumptive is denied.

High Cholesterol

As to the Veteran's claim of entitlement to service connection for high cholesterol, it is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia etc."  Id. at 795.

As noted above, service connection can only be granted for a disability resulting from disease or injury.  High cholesterol is a laboratory finding.  It is not a disability for which service connection can be granted.  No symptoms, clinical findings or other impairment has been associated with this laboratory finding.  As such, it is not a disability within the meaning of the law granting compensation benefits.

The Board concludes that although chronic high cholesterol may be present, the record does not contain competent evidence of disability from high cholesterol.  In the absence of proof of a current disability from high cholesterol, service connection for high cholesterol is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43- 144 (1992).


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied

Entitlement to service connection for high cholesterol is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The record reflects that the Veteran has a current diagnosis of diabetes mellitus, type II.

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed to certain herbicide agents, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The listed diseases include type II diabetes mellitus and but not hypertension.

However, under 38 C.F.R. § 3.307(a)(6), the presumption with respect the diseases listed in 38 C.F.R. § 3.309(e) only applies to veterans who had service in the Republic of Vietnam.  Although the record evidence shows that the Veteran, in this case, has been diagnosed with type II diabetes mellitus, he is not shown and does not contend to have had service in Vietnam.  Thus, based on the record evidence, the statutory and regulatory presumptive provisions for exposure to certain herbicide agents do not apply in this case.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2010).  Moreover, exposure to herbicides is not presumed in such instances.  38 U.S.C.A. § 1116 (f) (West 2002).

Nevertheless, even if an Appellant is found not entitled to a statutory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724-2727 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  The ruling in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Since the Veteran in this case did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources.  See Combee and Brock, both supra.

With regard to the Veteran's assertions of Agent Orange exposure in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.

The Veteran stated that while stationed at Korat Royal Thai Air Force Base, chemicals were used to clear vegetation at the end of the runways in about a two or three mile area.  Although he was not sure what chemicals were used, the Veteran stated he was told his health issues stemmed from these.  According to the Veteran's DD 214, the Veteran's military occupational specialty was an inventory specialist.

Here, it does not appear that the required evidentiary development procedures have been followed and there is no evidence that the Veteran was responsible for working along the fenced perimeters of any base.  The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).

As the claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, a follow-up inquiry must be sent to the JSRRC before the claim can be properly adjudicated.  As such, the Board concludes that this matter must be remanded, including for compliance with the procedures set forth in the VA Adjudication Manual.

In this case, the record only contains partial service personnel records.  Therefore upon remand, the Veteran's entire service personnel file should be obtained.

Prior to sending a request to JSRRC, the RO should send the Veteran a notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which informs him of claims for service connection based on Agent Orange exposure and the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.  In doing so, the Veteran should also be provided with corrective notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged exposure.  Once the RO has obtained the information as to the approximate dates, location, and nature of the alleged exposure, it should then send an inquiry to JSRRC for verification of herbicide exposure from non-tactical, commercial use on any location identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the NPRC to obtain the Veteran's entire service personnel records. All efforts to obtain these records should be documented in the Veteran's claims file.  If records are not available, the source should so indicate.  Failures to respond or negative replies to any request should be noted in writing and also associated with the claims file.

2. After obtaining information as to the approximate dates, location, and nature of the Veteran's alleged exposure, the RO/AMC should compile a list of the Veteran's service dates and locations as well his contentions regarding exposure to herbicides in service.  

Pursuant to the instructions contained in VBA Fast Letter 09-20 (May 6, 2009), such action must include consultation with the Department of Defense response document (Memorandum for the Record) outlining herbicide use in Thailand during the Vietnam Era, and association of the memorandum with the claims file. 

This information should be forwarded to the JSRRC and request all evidence of exposure to either tactical or commercial herbicide in accordance with 38 C.F.R. § 3.159 (2010).  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR, with respect to veterans serving in Thailand during the Vietnam era.

The requests should continue until the records are obtained; or, it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate those records, then a memorandum of the efforts in attempting to obtain those records should be associated with the claims file.

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claims for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


